DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of an amendment, filed 6/17/2019, in which claims 3 and 7-23 were cancelled, claims 1, 2, 4 and 5 were amended, and claims 24-33 were added.  Claims 1, 2, 4-6 and 24-33 are pending.

Election/Restrictions
Applicant’s election without traverse of Group IV in the reply filed on 9/16/2022 is acknowledged.
Claims 24-26 and 28-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/16/2022.
Claims 1, 2, 4-6 and 27 are under consideration.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 61/713,098 and 61/776,039, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application Nos. 61/713,098 and 61/776,039 disclose the fusion of an entire LSD1 protein to a TALE DNA-binding domain and do not provide support for fusion of a catalytic domain of LSD1, fusion of a catalytic domain comprising amino acids 172-833 of SEQ ID NO: 1, or fusion with a plurality of catalytic domains.  Application Nos. 61/713,098 and 61/776,039 do not describe the fusion protein where the TAL effector repeat array binds specifically to the nucleic acid sequence set forth in SEQ ID NO: 10.
Claims 1, 2, 4-6 and 27 have an effective filing date of 8/13/2013, which is the filing date of provisional Application No. 61/865,432.

Information Disclosure Statement
Receipt of information disclosure statements is acknowledged.  The signed and initialed PTO-1449s have been mailed with this action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Medenhall et al (Mendenhall, EM, Williamson, K, Reyon, D, Joung JK, and Bernstein BE. Epigenetics & Chromatin, Vol. 6, Suppl. 1, 012, March 18, 2013, printed as pages 1/2-2/2; see the entire reference).
Regarding claims 1 and 4, Mendenhall et al teach a fusion protein comprising a TAL DNA binding protein fused to lysine specific demethylase (LSD1) (e.g., page 1/2, Materials and methods; page 2 Results).
Regarding claim 2, Mendenhall et al teach a peptide bond as a linker between the TAL DNA binding domain and the LSD1 protein (e.g., page 1/2, Materials and methods; page 2 Results).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bonas et al (WO 2010/079430 A1, cited as reference 63 on the IDS filed 6/25/2019; see the entire reference) in view of Bergmann et al (The EMBO Journal, Vol. 30, pages 328-340, January 2011, published online December 14, 2010, including pages 1/14-14/14 of Supplementary Data, cited as reference 87 on the IDS filed 6/25/2019; see the entire reference) and Pekowska et al (The EMBO Journal, Vol. 30, pages 4198-4210, August 16, 2011, including supplementary figures S1-S11, printed as pages 1/13-13/13, cited as reference 329 on the IDS filed 6/25/2019; see the entire reference).
Bonas et al teach a fusion protein comprising a modular series of TAL-effector repeats, which have been assembled in the appropriate order to bind a desired target DNA sequence, and a demethylase protein or functional part or domain thereof (e.g., page 3, lines 9-20; page 17, lines 13-32; page 18, lines 1-9; page 32, lines 4-13; page 63, lines 11-25).  Bonas et al teach the fusion protein where the TAL-effector repeats bind to a target DNA sequence, and the target DNA sequence is an enhancer (e.g., page 22, lines 15-25; page 23, lines 22-28; page 32, lines 13).  Bonas et al teach that fusion proteins contain operably linked domains that are linked by one or more amino acids to maintain the function of the different domains (e.g., page 63, lines 11-14).  Bonas et al teach that the TAL-effector repeat domain may be operably linked to at least one protein or part or domain thereof (e.g., 1, 2, etc.), where the two or more domains are operably linked by a linker of one or more amino acids (e.g., page 63, lines 11-25).  
	Bonas et al do not teach the fusion protein and method where the demethylase is a histone demethylase, such as lysine-specific demethylase 1 (LSD1).  
Bergmann et al teach that lysine-specific demethylase (LSD1) is a H3K4me2-specific histone demethylase that can be targeted to a selected region of chromatin with a heterologous DNA binding domain and function to remove H3K4me2 (e.g., paragraph bridging pages 330-331; page 331, left column, 1st full paragraph; page 331, right column, 1st full paragraph).  Bergmann et al teach that the fusion polypeptide is an efficient repressor of transcription (e.g., page 336, left column, 1st and 2nd paragraphs).  Bergmann et al teach the coding sequence for full-length human LSD1 amplified with primers against BC048134 in pBluescriptR, where the forward primer corresponds to nucleotides 68-90 of BC048134, and the reverse primer corresponds to nucleotides 2618-2640 of BC048134 (e.g., Supplementary Data at page 1/14).
Pekowska et al teach that mono-, di- and tri-methylation of histone H3 lysine 4 (H3K4me1, H3K4me2 and H3K4me3, respectively) are generally associated with euchromatin and ongoing gene expression (e.g., page 4198, right column, 1st paragraph).  Pekowska et al teach that enhancer activity is found to be generally associated with the presence of both H3K4me2 and H3K4me3, while H3K4me1 is present regardless of functional state (e.g., page 4199, left column, 1st full paragraph; paragraph bridging pages 4200-4201; page 4201, right column, full paragraph; paragraph bridging pages 4205-4206; page 4206, paragraph bridging columns; page 4207, left column, 3rd full paragraph).  Pekowska et al teach that changes in levels of H3K4me2/3 correlate with gain or loss of expression of neighboring genes during cell differentiation (e.g., page 4206, left column, full paragraph).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fusion polypeptide of Bonas et al to include one or more copies of the LSD1 protein of Bergmann et al as the one or more copies of demethylase.  Bonas et al teach it is within the ordinary skill in the art to use a domain that functions as a demethylase, and Bergmann et al teach a lysine-specific demethylase of histones that can function to modify chromatin while fused to a heterologous DNA binding domain.  Further, Bonas et al teach the fusion polypeptide engineered to bind to an enhancer region of a gene, Bergmann et al teach that LSD1 is a H3K4me2-specific histone demethylase, and Pekowska et al teach that H3K4me2 is a mark of a functional enhancer.  Thus, one would have expected to provide a fusion protein capable of targeting an enhancer region of a gene to decrease levels of H3K4me2, resulting in decreased transcription.
One would have been motivated to make such a modification in order to receive the expected benefit of providing a fusion protein that could be used to demethylate histones and repress transcription of a selected region of chromatin as taught by Bergmann et al.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bonas et al (WO 2010/079430 A1, cited as reference 63 on the IDS filed 6/25/2019; see the entire reference) in view of Bergmann et al (The EMBO Journal, Vol. 30, pages 328-340, January 2011, published online December 14, 2010, including pages 1/14-14/14 of Supplementary Data, cited as reference 87 on the IDS filed 6/25/2019; see the entire reference) and Pekowska et al (The EMBO Journal, Vol. 30, pages 4198-4210, August 16, 2011, including supplementary figures S1-S11, printed as pages 1/13-13/13, cited as reference 329 on the IDS filed 6/25/2019; see the entire reference) as applied to claims 1, 2, 4 and 6 above, and further in view of Shi et al (US Patent No. 7,741,086 B2, cited as reference 13 on the IDS filed 6/25/2019; see the entire reference).
The combined teachings of Bonas et al, Bergmann et al and Pekowska et al are described above and applied as before.
Bonas et al, Bergmann et al and Pekowska et al do not teach the fusion protein, where the LSD1 protein comprises amino acids 172-833 of SEQ ID NO: 1.
Shi et al teach that a eukaryotic histone demethylase is capable of down-regulating expression of a methylated histone-activated gene (e.g., column 3, lines 27-31).  Shi et al teach the eukaryotic histone demethylase is LSD1 (e.g., column 3, lines 60-65).  Shi et al teach the human LSD1 protein sequence of NP_055828.2 as SEQ ID NO: 31 (e.g., column 8, lines 34-45).  The LSD1 protein sequence of Shi et al comprises amino acids 172-833 of instant SEQ ID NO: 1 (see the attached alignment in Appendix A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Bonas et al, Bergmann et al and Pekowska et al to replace the LSD1 protein of Bergmann et al with the LSD1 protein taught by Shi et al, because Bergmann et al teach it is within the ordinary skill in the art to use a human LSD1 protein sequence, and Shi et al teach a human LSD1 protein sequence.  One would have made such a substitution in order to receive the expected result of providing an LSD1 protein sequence with known demethylase activity and expanding the repertoire of protein sequences of the product.  

Citation of Pertinent Prior Art
A BLAST search of SEQ ID NO: 10 vs. the human genome indicates that SEQ ID NO: 10 is located within the ERMP1 gene encoding endoplasmic reticulum metallopeptidase 1 isoform x1.

    PNG
    media_image1.png
    272
    660
    media_image1.png
    Greyscale

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu et al. Identification and functional analysis of 9p24 amplified genes in human breast cancer. Oncogene. Vol. 31, pages 333-341, 2012, published online June 13, 2011.  Wu et al teach that the ERMP1 gene is overexpressed in human cancer cells independent of the copy number increase (e.g., Abstract; page 335, paragraph bridging columns).

Conclusion
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jennifer Dunston
Primary Examiner
Art Unit 1699



/Jennifer Dunston/Primary Examiner, Art Unit 1699